TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00354-CV



               Hyperion Holdings, Inc., 1987 Community Development Corporation
                            and Continental Realty, Inc., Appellants

                                                 v.

    The Texas Department of Housing & Community Affairs and Edwina Carrington,
                in her official capacity as Executive Director, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. D-1-GN-05-001092, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellants Hyperion Holdings, Inc., 1987 Community Development Corporation and

Continental Realty, Inc. have filed a motion to dismiss this appeal. We grant the motion and dismiss

this appeal.




                                              G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellants’ Motion

Filed: September 6, 2006